Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to IDS and filed Claims
Applicants has filed no IDS on the records.
Claims 1-20 are pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Neels et al (US 2016/0034525, A1), in view of Nakamura et al. (US 2005/0203900, A1).

     Regarding claim 1, Neels teaches a text classification method performed in a computer (Neels teaches in at least para. 0029 and 0034-0035 the system looking and identifying a delimiter in the received set of texts, to parse and separate the 
the method comprising: 
receiving a plurality of texts (received source data of at least para. 0032 include text messages); 
when detecting that a text among the received plurality of texts includes a pause part satisfying a specific condition, dividing the text at the pause part and generating a new plurality of texts (the system search for delimiters in at least para. 0034 before parsing, separating the text into clusters of texts when detecting as implied that said text among the received plurality of texts includes said delimiters representing a pause part satisfying said specific condition, subsequently separating and dividing the text at the pause part and generating a new plurality of texts tokens); and 
classifying texts, among the received plurality of texts not including the pause part satisfying the specific condition, and the generated new plurality of texts into a plurality of clusters (using a clustering algorithm in at least para. 0025-0026 and 0034-0035 for grouping and classifying said separated texts, among the received plurality of texts, and the generated new plurality of texts into a plurality of clusters).

    Nakamura teaches in at least para. 0061, and 0072-0073 performing an extraction process and a morphological analysis based on at least one retrieval condition on received text data which condition, Nakamura further teaches in at least para. 0078 the received text data may be delimited by a comma or the like comprising said pause part satisfying the specific condition, the separation and extraction as understood is performed for a set of text before the delimiting and a case of extraction performed for a set of text after the delimiting into a clusters of text or morphemes, further teaches in para. 0116 categorized, and classified text or morphemes from the received plurality of texts are generated as implied in at least para. 0114 corresponding to identified text delimiter or the comma indicative of said pause part satisfying specific condition specifically not including said part into said generated plurality of text or morphemes classes or clusters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neels in view of Nakamura to include wherein said classifying texts, among the received plurality of texts specifically not including the pause part satisfying the specific condition, as illustrated above, as Neels in view of Nakamura are in the same field of endeavor 

     Regarding claim 2 (according to claim 1), Neels further teaches wherein further comprising: 
generating, based on the texts classified into respective plurality of clusters, feature information of the respective plurality of clusters (para 0035 teaches at least determining and generating of similarity or related features of the token text 
displaying the generated feature information on a display in association with the respective plurality of clusters (para. 0029 and 0040-0041 further teaches making available the grouped clusters to a user via at least a display for displaying said generated feature information on a display in association with the respective plurality of clusters).

     Regarding claim 6 (according to claim 1), Neels further teaches wherein the pause part satisfying the specific condition is a comma (a disclosed text delimiter of at least para. 0034 indicative of pause part satisfying the specific condition is in a case as cited in para. 0112 may be a comma satisfying the specific pause condition).

     Regarding claim 8, Neels teaches a text classification device (at least a computer system of at least para. 0139 comprising as illustrated in at least para. 0029 and 0034-0035 the text classification device configured to look and identifying a delimiter in the received set of texts, to parse and separate the text at the delimiter, grouping and essentially classifying the text based on at least a similarity, clustered information and the like),

receive a plurality of texts (received source data of at least para. 0032 include text messages); 
 divide, when detecting that a text among the received plurality of texts includes a pause part satisfying a specific condition, the text at the pause part and generating a new plurality of texts (the system search for delimiters in at least para. 0034 before parsing, separating the text into clusters of texts when detecting as implied that said text among the received plurality of texts includes said delimiters representing a pause part satisfying said specific condition, subsequently separating and dividing the text at the pause part and generating a new plurality of texts tokens); and classify texts, among the received plurality of texts, and the generated new plurality of texts into a plurality of clusters (using a clustering algorithm in at least para. 0025-0026 and 0034-0035 for grouping and classifying said separated texts, among the received plurality of texts, and the generated new plurality of texts into a plurality of clusters).
    However, Neels is silent regarding wherein said classify texts, among the received plurality of texts specifically not including the pause part satisfying the specific condition.


     Regarding claim 9 (according to claim 8), Neels further teaches wherein the processor is further configured to: generate, based on the texts classified into respective plurality of clusters, feature information of the respective plurality of clusters (para 0035 teaches at least determining and generating of similarity or related features of the token text vectors based on obviously the texts grouped or classified into respective plurality of clusters, said feature information of the respective plurality of clusters); and 
and display the generated feature information on a display in association with the respective plurality of clusters (para. 0029 and 0040-0041 further teaches making 

     Regarding claim 13 (according to claim 8), Neels further teaches wherein the pause part satisfying the specific condition is a comma (a disclosed text delimiter of at least para. 0034 indicative of pause part satisfying the specific condition is in a case as cited in para. 0112 may be a comma satisfying the specific pause condition).

     Regarding claim 15,  Neels teaches in at least para. 0143-0144 a non-transitory computer-readable storage medium storing as understood in at least at least para. 0029 and 0034-0035 a text classification program that causes a computer to perform a process (such as further cited at least para. 0029 and 0034-0035 to look and identifying a delimiter in the received set of texts, to parse and separate the text at the delimiter, grouping and essentially classifying the text based on at least a similarity, clustered information and the like),
comprising: receiving a plurality of texts (received source data of at least para. 0032 include text messages); 

         However, Neels is silent regarding wherein said classifying texts, among the received plurality of texts specifically not including the pause part satisfying the specific condition.
       Nakamura teaches in at least para. 0061, and 0072-0073 performing an extraction process and a morphological analysis based on at least one retrieval condition on received text data which condition, Nakamura further teaches in at least para. 0078 the received text data may be delimited by a comma or the like 

     Regarding claim 16 (according to claim 15), Neels further teaches wherein further comprising: 
generating, based on the texts classified into respective plurality of clusters, feature information of the respective plurality of clusters (para 0035 teaches at least determining and generating of similarity or related features of the token text vectors based on obviously the texts grouped or classified into respective plurality of clusters, said feature information of the respective plurality of clusters); and 
displaying the generated feature information on a display in association with the respective plurality of clusters (para. 0029 and 0040-0041 further teaches making available the grouped clusters to a user via at least a display for displaying said generated feature information on a display in association with the respective plurality of clusters).



Claim(s) 3-5, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Neels in view of Nakamura, and further in view of Hayashi et al. (US 2010/0049499, A1).

     Regarding claim 3 (according to claim 2), Neels in view of Nakamura are silent further comprising determining, specifically for the plurality of clusters, based on the texts classified into the respective plurality of clusters and appearance states in the received plurality of texts of a plurality of morphemes included in the texts classified into the respective plurality of clusters, a plurality of representative morphemes respectively representing the plurality of clusters; and displaying the determined plurality of representative morphemes on the display unit in association with the respective plurality of clusters represented by respective plurality of representative morphemes.


     Regarding claim 4 (according to claim 3), Neels in view of Nakamura are silent further comprising further comprising: arranging the respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters and displaying the plurality of representative morphemes on the display.
       Hayashi further teaches in at least Figs. 5, 8, and 24 said arranging respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters and displaying the plurality of representative morphemes on the display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neels in view of Nakamura, and further in view of Hayashi to include wherein said arranging respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters and displaying the plurality of representative morphemes on the display, as illustrated above, as Neels in view of Nakamura, and further in view of Hayashi are in the same field of endeavor of categorizing, and classifying received texts by performing at least a clustering process, morpheme analysis of the received text based on an understood search range which may be a pause part, break point, a text delimiter such as a comma or 

     Regarding claim 5 (according to claim 2), Neels in view of Nakamura are silent further comprising: arranging, based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in descending order of appearance 
          Hayashi further teaches in at least Figs. 5, 8, and 24 said arranging, based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display.
      Neels in view of Nakamura, and further in view of Hayashi, as noted above teaches the displayed arrangement based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display, except for specifically citing clusters in descending order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neels in view of Nakamura, and further in view of Hayashi to include wherein said arranging, clusters in descending order of appearance frequencies 

     Regarding claim 10 (according to claim 9), Neels in view of Nakamura are silent  wherein said  processor is further configured to: determine, for the plurality of clusters, based on the texts classified into the respective plurality of clusters and appearance states in the received plurality of texts of a plurality of morphemes included in the texts classified into the respective plurality of clusters, a plurality of representative morphemes respectively representing the plurality of clusters; and display the determined plurality of representative morphemes on the display unit in association with the respective plurality of clusters represented by the respective plurality of representative morphemes.
     Hayashi teaches in at least Figs. 5, 8, and para. 0055 and 0092 performing a morpheme analysis of received text data, generating further para. 0055 and 0092 a plurality of text clusters and morpheme clusters from the received text data, further in at least para. 0092 and Figs. 5, and 8 determining, for the plurality of clusters, based on the texts classified into said respective plurality of clusters according to at least term frequencies indicative of appearance states of the received plurality of texts further classified into the respective plurality of clusters, the plurality of representative morphemes respectively representing the plurality of clusters and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neels in view of Nakamura, and further in view of Hayashi to include wherein said determine, for the plurality of clusters, based on the texts classified into the respective plurality of clusters and appearance states in the received plurality of texts of a plurality of morphemes included in the texts classified into the respective plurality of clusters, a plurality of representative morphemes respectively representing the plurality of clusters; and display the determined plurality of representative morphemes on the display unit in association with the respective plurality of clusters represented by the respective plurality of representative morphemes, as illustrated above, as Neels in view of Nakamura, and further in view of Hayashi are in the same field of endeavor of categorizing, and classifying received texts by performing at least a clustering process, morpheme analysis of the received text based on an understood search range which may be a pause part, break point, a text delimiter such as a comma or the like wherein based on the search range to divide the text in a case to a cluster of texts or a cluster of morphemes such as claimed where said morphemes derived from the received text may be communicated to a user via a display or the 

     Regarding claim 11 (according to claim 10), Neels in view of Nakamura are silent wherein said processor is further configured to: arrange the respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters, and display the plurality of representative morphemes on the display.
     Hayashi further teaches in at least Figs. 5, 8, and 24 said arranging respective determined plurality of representative morphemes in order corresponding to 

     Regarding claim 12 (according to claim 9), Neels in view of Nakamura are silent processor is further configured to: arrange, based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in descending order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and display the respective plurality of clusters on the display.
          Hayashi further teaches in at least Figs. 5, 8, and 24 said arranging, based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display.


     Regarding claim 17 (according to claim 16), Neels in view of Nakamura are silent further comprising determining, specifically for the plurality of clusters, based on the texts classified into the respective plurality of clusters and appearance states in the received plurality of texts of a plurality of morphemes included in the texts classified into the respective plurality of clusters, a plurality of representative morphemes respectively representing the plurality of clusters; and displaying the 
     Hayashi teaches in at least Figs. 5, 8, and para. 0055 and 0092 performing a morpheme analysis of received text data, generating further para. 0055 and 0092 a plurality of text clusters and morpheme clusters from the received text data, further in at least para. 0092 and Figs. 5, and 8 determining, for the plurality of clusters, based on the texts classified into said respective plurality of clusters according to at least term frequencies indicative of appearance states of the received plurality of texts further classified into the respective plurality of clusters, the plurality of representative morphemes respectively representing the plurality of clusters and displaying in at least Figs. 5, and 8 the determined plurality of representative morphemes on the display unit in association with the respective plurality of clusters represented by respective plurality of representative morphemes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neels in view of Nakamura, and further in view of Hayashi to include wherein said determining, for the plurality of clusters, based on the texts classified into the respective plurality of clusters and appearance states in the received plurality of texts of a plurality of morphemes included in the texts classified into the respective plurality of clusters, 

     Regarding claim 18 (according to claim 17), Neels in view of Nakamura are silent further comprising further comprising: arranging the respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters and displaying the plurality of representative morphemes on the display.
     Hayashi further teaches in at least Figs. 5, 8, and 24 said arranging respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters and displaying the plurality of representative morphemes on the display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neels in view of Nakamura, and further in view of Hayashi to include wherein said arranging respective determined plurality of representative morphemes in order corresponding to numbers of the texts classified into the respective plurality of clusters and displaying the plurality of representative morphemes on the display, as illustrated above, as Neels in view of Nakamura, and further in view of Hayashi are in the same field of endeavor of 


          Hayashi further teaches in at least Figs. 5, 8, and 24 said arranging, based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display.
      Neels in view of Nakamura, and further in view of Hayashi, as noted above teaches the displayed arrangement based on indicators concerning appearance states of the texts in the plurality of texts, the clusters in order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display, except for specifically citing clusters in descending order of appearance frequencies indicated by the indicators concerning the texts included in the respective plurality of clusters and displaying the respective plurality of clusters on the display. It would have been obvious to one of ordinary skill in the 

Claim Standings
Claims 7, and 14 objected to as being dependent upon a rejected base claim, and are not appeared to be specifically disclose by the prior arts, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts are silent regarding claim 7. The text classification method according to claim 1, wherein, when an appearance state in the plurality of texts of one of a former half portion and a latter half portion obtained by dividing the text at a pause part satisfies a predetermined condition, the pause part is set as the pause part satisfying the specific condition.
14. The text classification device according to claim 8, wherein, when an appearance state in the plurality of texts of one of a former half portion and a latter half portion obtained by dividing the text at a pause part satisfies a predetermined condition, the pause part is set as the pause part satisfying the specific condition.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/10/2021